Citation Nr: 1234186	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  04-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death as a result of exposure to ionizing radiation, Agent Orange, or other chemicals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, J. W. and J. L.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to January 1968.  The Veteran died in November 1980.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  By that rating action, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed this rating action to the Board. 

The appellant testified at a RO hearing in September 2004, and before the undersigned at videoconference hearings in November 2006 and August 2010.  Copies of the hearing transcripts have been associated with the claims files. 

In January 2007 and October 2010, the Board remanded the issue on appeal to the RO for additional evidentiary development.  Specifically, in part, to obtain a VA medical opinion on the cause of the Veteran's death and to develop the claim in accordance with 38 C.F.R. § 3.311 (2011), to include obtaining a dose estimate with regard to the Veteran's military duties as a missile maintenance technician and photo processing specialist.  The requested development has been completed and the case has returned to the Board for appellate consideration. 



FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in November 1980.  The cause of death was listed as pneumonia due to pulmonary embolus, due to malignant melanoma.  

2.  At the time of the Veteran's death in November 1980, service connection was not in effect for any disability. 

3.  The Veteran served in the Republic of Vietnam (RVN); thus, his exposure to Agent Orange is presumed. 

4.  The Veteran worked with various chemicals, such as Metal, Hydroquinnones, Sulfite, Carbonae, and Bromide during military service. 

5.  Skin cancer is a radiogenic disease.  The evidence of record shows that the Veteran's malignant melanoma is the most serious form of skin cancer. 

6.  The United States Air  Force Master Radiation Exposure Registry (MRER) found no internal or external exposure data on the Veteran.  Available records do not show that the Veteran was exposed to ionizing radiation during his active duty military service. 

7.  The Veteran's skin cancer is not a disease for which presumptive service connection under the provisions regarding herbicide exposure is warranted. 

8.  Malignant melanoma of the tongue was not manifested during the Veteran's active duty service or within one year of discharge from service, nor is it otherwise etiologically related thereto, to include his presumed exposure to herbicide in the RVN or exposure to ionizing radiation and other hazardous chemicals as a result of his duties as a ballistic missile technician and/or precision photo processing specialist. 


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  Here, via an April 2003 letter, the RO provided the appellant with pre-adjudication VCAA notice.  The letter informed her of what evidence was required to substantiate the claim for service connection for the cause of the Veteran's death and of her and VA's respective duties for obtaining evidence.  The letter informed her that her claim must be supported by evidence indicating that the Veteran died while on active duty or that he died from a service-connected injury or disease. 

In the context of a claim for DIC benefits, § 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, no notice complying with Hupp was provided to the appellant.  However, because the Veteran was not service connected for any disability at the time of his death, the appellant was not prejudiced by this lack of notice.  Id. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-20.  The appellant was provided pre-adjudication VCAA notice via an April 2003 letter.  Id.   

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was informed of the Dingess elements via a February 2007 letter.  Id.   

The RO has also taken appropriate action to comply with the duty to assist the appellant with the development of her claim.  The Veteran's service treatment and personnel records, VA and private treatment and examination reports, statements and testimony of the appellant and representative, and treatise evidence are of record.  In January 2007, the Board remanded the claim on appeal, in part, to have VA provide an opinion as to the etiology of the Veteran's death.  A VA clinician provided this opinion in March 2010.  A copy of the March 2010 VA opinion is contained in the claims file.  In October 2010, the Board once again remanded the claim, in part, to obtain a radiation dose estimate(s) of the Veteran.  In January and February 2012, VA received responses from the United States Air Force, reflecting that the Veteran had not been exposed to ionizing radiation during his period of military service.  Thus, a dose estimate was not required.  The Board finds that the RO has substantially complied with its October 2010 remand directives for the issue decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

The appellant has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim discussed in the analysis below.  VA has complied with the duty to assist requirements of the VCAA with respect to the claim on appeal. 

In sum, any procedural errors in the development and consideration of the claim by the originating agency were non-prejudicial to the appellant.  Given these matters of record, the appellant has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II. Laws and Regulations

The appellant seeks entitlement to service connection for the cause of the Veteran's death. 

Service Connection-general criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

(ii) Cause of Death-Regulations

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310(a). 

(iii) Agent Orange-criteria

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii)  

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e). 

Effective August 31, 2010, where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e)  (2010). [NOTE (3): For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.] 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d) are also satisfied. 

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted. 38 U.S.C.A. § 1116 . 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea. Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

(iv) Ionizing Radiation

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) . Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or service in which the service member was, as part of his official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee and other enumerated conditions are satisfied.  38 C.F.R. § 3.309(d)(3). 

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3)  and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service. Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

III. Analysis

The appellant claims entitlement to service connection for the cause of the Veteran's death.  The appellant contends that the Veteran was exposed to ionizing radiation, Agent Orange, and "other" chemicals while working on missile silos and processing photographs as a Photo Processing Specialist during military service.  

The Veteran had no service-connected disabilities during his lifetime.  He died in November 1980 of pneumonia due to pulmonary embolus, due to malignant melanoma.  

The Veteran's service personnel records, to include his DD 214, show that he served as an Assistant Crew Chief in performing, supervising and reporting maintenance in his assigned launch emplacement in January 1965 at Beale Air Force Base (AFB), California.  He also served as a Chemical Analysis Specialist at the Strategic Air Relocatable Photographic Facility in the Republic of Vietnam between November 1966 and June 1967.  This position required monitoring, mixing, and analyzing photographic chemicals for photographic processing.  His DD 214 lists his military occupational as a Precision Photo Processing Specialist and indicated that he had been trained to use photographic processing equipment.  

The Veteran's STRs are wholly devoid of any references to pneumonia or skin cancer.  An October 1967 service separation report reflects that the Veteran's lungs and skin were evaluated as "normal."  The examiner assigned the Veteran a numerical designation of 1 under P on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S for psychiatric).  Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit at service discharge.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  On a Report of Medical History, dated in October 1967, the Veteran denied having any skin disease and shortness of breath.  He indicated that he had had pain or pressure in his chest.  The examining clinician reported that the Veteran had experienced pressure in his chest that was relieved with hyperventilation.   

At the outset, the Board notes that the first post-service evidence of a malignant tumor was in May 1980.  (See May 1980 treatment report, prepared by J. A. B., M. D., reflecting that biopsies from the left side and base of the Veteran's tongue revealed malignant melanoma).  Thus, as the post-service medical evidence does not show that the Veteran's melanoma of the tongue had its onset within a year of service discharge in 1967, service connection for the cause of the Veteran's death on a chronic disease presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309 (2011). 

As noted above, the appellant's primary contention is that the Veteran's death is the result of having been exposed to three sources of hazardous chemicals during military service:  (i) Ionizing radiation; (ii) Agent Orange; and, (iii) Other chemicals while working on missile silos and processing photographs as part of his duties as a photo processing specialist.  The Board will discuss each of these three (3) separately in the analysis below.

Regarding the appellant's claim that the Veteran was exposed to ionizing radiation during military service, the Board notes that skin cancer is defined as a radiogenic disease under 38 C.F.R. § 3.311(b)(iii).  When there is evidence that the Veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of the evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2),(b).  Here, a November 2005 Memorandum from the Department of the Air Force indicates that the Air Force Safety Center had reviewed its records pertaining to the Veteran and those of similar exposed personnel with common duty specialty codes and periods of exposure.  It was written that a ballistic missile technician should not have performed duties that would entail significant exposure to weapon intrinsic radiation or radioactive materials.  

In a February 2012 letter to the RO, The Air Force Medical Support Agency, Office of the Surgeon General indicated that it had evaluated the radiation exposure potential in the Veteran in 2005.  At that time, it was concluded that the Veteran's duties as a ballistic missile technician, AF specialty code 443, did not involve exposures to ionizing radiation.  In its current review of the record and pursuant to the Board's October 2010 remand directives, the Air Force Medical Support Agency concluded that its conclusion had remained unchanged since 2005.  The Veteran's duties would not involve exposure to ionizing radiation, and no basis exists for a dose estimate.  In a February 2012 letter to the RO, The Air Force Medical Support Agency indicated that they had sent a request to the Air Force Safety Center (AFSC) regarding any information that it might have regarding the Veteran's radiation exposure history.  The AFSC concluded that the Veteran's military duties did not expose him to ionizing radiation, which was the same conclusion that it had reached in 2005.  Thus, a dose [estimate] was not given for the Veteran.  (See January and February 2012 letters from The Air Force Medical Support Agency to the RO).  Thus, in view of the foregoing, the Board finds that the preponderance of the probative and competent evidence of record refutes the appellant's assertion that the Veteran was exposed to ionizing radiation during military service as part of his duties as a ballistic missile specialist and photo processing specialist.

Concerning the appellant's contention that the Veteran was exposed to Agent Orange during military service and other hazardous chemicals during his work as a ballistic missile and photo processing specialist, his service personnel records show that he served as a Chemical Analysis Specialist at the Strategic Air Relocatable Photographic Facility in the Republic of Vietnam between November 1996 and June 1967.  Therefore, as the Veteran had active military service in the RVN, his exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Malignant melanoma, however, is not a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 38 C.F.R. § 3.309(e).  Although the Veteran is not entitled to a regulatory presumption of service connection for his malignant melanoma as due to Agent Orange exposure, the claim must be reviewed to determine if service connection can be established on a direct basis.  In addition, the appellant provided a list of chemicals found in the Veteran's jobs as a missile technician and photo processing, such as Metal, Hydroquinnones, Sulfite, Carbonae, and Bromide.  Thus, the Board will presume that the Veteran was exposed to hazardous chemicals as a photo processing specialist. 

Thus, in view of the foregoing, the crux of the appellant's claim hinges on whether there is an etiological relationship between his in-service Agent Orange exposure in the RVN and/or his exposure to hazardous chemicals during military service and his post-service malignant melanoma.  There are private and VA opinions that are supportive of and against the claim, respectively. 

In support of the claim, are opinions from the Veteran's personal physician, J. S. C, M. D, dated in November 2004, December 2006 and April 2011.  In a November 2004 letter, J. S. C., M. D. noted that the Veteran had been exposed to Agent Orange and toxic chemicals during military service. Dr. J. S. C. also stated that the Veteran "[m]ay have sustained radiation while working in nuclear missile silos." Dr. J. S. C. opined, "It is not possible to state with certainty just what caused Mr. [redacted] to develop this rare tumor, but it seems likely that it could be related to Agent Orange, as I understand there is a higher incidence of melanoma among Viet Nam veterans who were so exposed."  (See November 2004 letter, prepared by J. S. C., M. D.).  In letters, dated in December 2006 and April 2011, Dr. J. S. C. noted that during military service, the Veteran had been exposed to Agent Orange in the RVN, as well as radiation and toxic chemicals as a result of his photographic work and from working on missile silos.  In December 2006, Dr. J. S. C., concluded that "[c]onsidering the substances to which he was exposed, it is my belief that Mr. [redacted]s malignancy was caused by these exposures."  In an April 2011 opinion, Dr. J. S. C. concluded that the Veteran's exposure to Agent Orange and chemical compounds during military service appeared to be the cause of his tumor.  Dr. J. S. C. indicated that there was no other explanation.  (See November 2004, December 2006 and April 2011 letters, prepared by J. S. C., M. D.).  

The Board finds Dr. J. S. C.'s opinions to be of little probative value for the following reasons.  First, Dr. J. S. C.'s opinions are based, in part, on an inaccurate premise, namely that the Veteran was exposed to ionizing radiation during military service.  As noted above, the United States Air Force has determined that there was no record of the Veteran having been exposed to ionizing radiation while performing his duties as a ballistic missile technician and photographic specialist.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board also finds Dr. J. S. C.'s November 2004 and April 2011 statements to be speculative in nature.  In November 2004, Dr. J. S. C. opined, "It was not possible to state with certainty just what caused Mr. [redacted] to develop this rare tumor, but it seems likely that it could be related to Agent Orange, as I understand there is a higher incidence of melanoma among Viet Nam veterans who were so exposed." In April 2011, Dr J. S. C. concluded that the Veteran's exposure to Agent Orange, radiation and toxic chemicals appeared (italics added for emphasis) to be the cause of his fatal tumor.  These opinions are speculative at best and of little evidentiary value.  The use of the phrases "could be related to Agent Orange" and "appeared" renders these opinions to be little more than speculative.  Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Finally, Dr. J. S. C. provided these opinions without a review of the Veteran's service treatment records, which as noted by a VA March 2010 VA clinician and whose opinion will be discussed in more detail below, did not include any symptoms consistent with acute chemical exposures, such as gastrointestinal symptoms, acute breathing problems and skin burns.  In addition, , Dr. J. S. C. provided no medical reasoning for his conclusory, blanket and speculative opinions.  In April 2011, Dr. J. S. C. simply stated that there was no other explanation for the Veteran's malignant melanoma. 

Evidence against the appellant's claim includes a VA doctor of osteopathy (DO)'s March 2010 opinion.  Prior to providing this opinion, the VA DO reviewed the Veteran's service treatment and personnel records, certificate of death, post-service medical history, job description duties as outlined by the Veteran during his lifetime, and medical literature and databases, such as UpToDate and Ellenhorn's Textbook of Medical Toxicology and Surveillance, Epidemiology and Ened Results (SEER)).  After a review of this evidence, the VA DO unequivocally concluded that the Veteran's malignant melanoma was not associated with any chemical, environmental or occupational factors, but was associated with solar exposure.  The VA DO opined that other than solar [exposure], no radiation, had been associated with the etiology of malignant melanoma.  The VA DO indicated that of all of the chemicals listed by the appellant, as well as chemicals listed in the Veteran's job description, none had been associated with known exposure in cases of malignant melanoma such as the Veteran's.  The VA DO also stated that the chemicals listed by the appellant resulted in acute reactions of skin burns, gastrointestinal symptoms, or acute breathing problems, none of which were noted in the Veteran's STRs.  The March 2010 VA DO also astutely noted that the majority of the chemicals used in the photographic industry were also used in the Veteran's post-service employment as an automotive mechanic.  The DO noted that prolonged, low level exposure to any of the chemicals listed by the appellant and Veteran during his lifetime would be a function of employment exposure over a number of years, not during military service.  However, and as noted by the March 2010 VA DO, this was a moot point because no chemical or environmental exposure represented a cause and effect relationship to malignant melanoma.  In addition, the March 2010 VA DO reiterated his conclusion that Agent Orange and ionizing radiation were not etiological factors in the Veteran's death.  (See March 2010 VA DO's opinion).

The VA DO's March 2010 opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore more probative than the speculative and conclusory statements of Dr. J. S. C. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.  ) The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "It is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the [Board] ... to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The March 2010 VA DO provided a complete rationale for his opinions stated, relying on and citing to the Veteran's STRs, post-service employment as an auto mechanic, and medical literature.  Nieves, supra.  The March 2010 VA DO specifically indicated that in formulating his opinions, he had relied on the fact that medical literature and studies had concluded that malignant melanoma was not associated with any environmental or occupational factors, but was the result of solar exposure.  The VA DO also relied on the fact that the Veteran's STRs were devoid of any clinical symptoms consistent with acute chemical exposures, such as skin burns and breathing problems. 

For the above-cited reasons, the Board finds the VA DO's March 2010 opinion to be more consistent with the evidence of record than Dr. J. S. C's opinions that are supportive of the claim. 

In support of her claim, the appellant provided oral testimony as well as numerous written statements and medical treatises to illustrate the fact that the Veteran's fatal melanoma was the result of in-service exposure to ionizing radiation, Agent Orange and hazardous chemicals that were associated with his military duties as a photo processing specialist and ballistic missile technician.  The Board acknowledges that the appellant is competent to testify as to her observations of the Veteran's physical condition during his lifetime, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 131, 1316 (Fed. Cir. 2009). (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, testimony that his death is due to in-service events, such as exposure to ionizing radiation and Agent Orange and other chemicals during his duties as a photo processing specialist and ballistic missile technician is unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The record does not show, nor does the appellant contend, that she has specialized education, training, or experience that would qualify her to provide an opinion on this matter.  Accordingly, the appellant's testimony and statements are entitled to limited or no probative value in this regard.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); See also Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

The Board observes that the appellant also submitted internet articles discussing the human health hazards of various chemicals.  Generally, evidence in the nature of medical treatise evidence that simply provides speculative or generic statements that are not case specific or related to the facts of a veteran's specific claim is insufficient to establish service connection by means of such evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Rather, such evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based on objective facts.  Sachs v. West, 11 Vet. App. 314, 317 (1998).  

Generally, evidence in the nature of medical treatise evidence that simply provides speculative or generic statements that are not case specific or related to the facts of a veteran's specific claim are insufficient to establish service connection by means of such evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). Rather, such evidence must discuss generic relationships with a degree of certainly such that, under the facts of a specific case, there is at least plausible causality based on objective facts. Sachs v. West, 11 Vet. App. 314, 317 (1998).  There is no indication that such information as described by the appellant would provide the requisite degree of certainty of a causal medical relationship between the Veteran's death and his exposure to hazardous chemicals during military service.  In fact, and as noted above, a March 2010 VA DO concluded that the chemicals that the Veteran had been exposed to during military service were similar to those that he had encountered during his post-service employment as an auto mechanic.  Nonetheless, the VA examiner determined that no matter what the source of chemical or environmental exposure in the Veteran, it did not represent a cause and effect relationship to malignant melanoma.  (See March 2010 VA DO's opinion). 

The Board has found the preponderance of the evidence to be against the appellant's proposition that the Veteran's death was caused by an in-service event, such as exposure to ionizing radiation, Agent Orange and hazardous chemicals as a result of his duties as a ballistic missile technician and photographic processing specialist.  

In summary, the Board finds that the competent and probative medical and other evidence does not demonstrate that the Veteran's malignant melanoma was present until more than a year after service or that it was etiologically related to any incident of service including exposure to radiation, Agent Orange and hazardous chemicals.   The Board therefore concludes that the preponderance of evidence is against the claim for service connection for the cause of the Veteran's death.
In view of the foregoing, the benefit of the doubt doctrine is not for application, and the claim for service connection for the cause of the Veteran's death must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


